Citation Nr: 1118165	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  05-08 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for degenerative disc disease of the low back.


REPRESENTATION

Veteran represented by:	Brian P. Anderson, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case is currently under jurisdiction of the RO in Montgomery, Alabama.

In December 2007, the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing in Montgomery, Alabama.  A transcript of the proceeding is associated with the claims file.  

The Veteran initially appealed the RO's decision in September 2004.  The matter was remanded by the Board in October 2008 for a VA examination.  The Board thereafter denied the Veteran's claim in April 2009.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a August 2010 Order, the Court vacated the April 2009 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).



REMAND

As provided in the October 2008 Board remand, the Veteran's service treatment records show that the Veteran injured his back in March 1975 after lifting heavy bags onto a truck.  A June 1975 medical report also shows complaints of right-sided low back pain.  The Veteran's August 1976 separation examination reflects a normal spine and the August 1976 "Report of Medical History" shows that the Veteran denied recurrent back pain.  


After service, the Veteran sought employment as a civilian warehouseman for the U. S. Army.  He was afforded a pre-employment examination of the spine in September 1977 which indicated that the radiographic report was negative.  

The Veteran remained employed as a warehouseman for the U.S. Army until he was awarded disability retirement in approximately October 2001.  Medical records associated with his employment as a warehouseman show that the Veteran injured his back on several occasions, particularly in August 1981, March 1984, May 1989, and February 1991.  These injuries to the back were usually incurred as a result of heavy lifting.  Private medical records dated from March 1984 to September 2004 also show treatment for injures to the back and show degenerative disc disease of the low back.  

Given the above evidence and uncertainty of the etiology of the Veteran's low back disorder, the Board remanded this matter for further evidentiary development.  Specifically, the Board directed the RO to schedule the Veteran for a VA examination to determine the nature and etiology of his degenerative disc disease of his low back.  The VA examiner was specifically directed to review the following medical evidence: (i) March 1975 and June 1975 service treatment records showing complaints of low back pain, (ii) August 1976 separation examination showing a normal spine, (iii) August 1976 "Report of Medical History" where the Veteran denied recurrent back pain, (iv) September 1977 pre-employment physical showing a normal radiograph of the spine, (v) complaints of low back pain dated in September 1978, (v) post-service employment records showing injuries to the back in August 1981, March 1984, May 1989, February 1991, and February 1993, and (vi) private treatment records dated from May 1984 to September 2004 showing treatment for a low back disorder.  

The Veteran was thereafter scheduled for a VA examination in December 2008 wherein the examiner diagnosed the Veteran with degenerative disc disease with slight dextrosciolosis of the lumbar spine.  Upon review of the claims file, the examiner opined that the Veteran's current back disorder was less likely than not caused by the March 1975 injury to the Veteran's back during military service.  The examiner noted that while the Veteran did have a documented injury to the back while on active duty, this was an acute injury that resolved after June 1975.  This is supported by the negative inquiry for historical recurrent back pain in August 1976.  The examiner noted that there was no documentation of recurrent or chronic back pain occurring after the initial incident and when the Veteran was discharged in 1976.  He also noted that there was no documentation of recurrent complaints or treatment for chronic low back pain between 1976 and 1984.  While the Veteran reported chronic low back pain since 1976, the examiner found no objective evidence of a back disorder until 1984.  The examiner pointed to several intervening on-the-job injuries to the back post-service, specifically in March 1984, 1989, and November 1992, and noted that the Veteran did not seek regular treatment for his back pain until after the 1984 injury to his back.  Consequently, the examiner opined that the Veteran's current back pain was less likely due to active duty and more likely due to the work-related injury in 1984, after which time the Veteran's back pain became chronic.  

Relying on this negative nexus opinion, the Board denied the Veteran's service connection claim.  However, the Court found that the Board's reliance on the December 2008 VA examination was incorrect finding that this examination was inadequate as it failed to address the Veteran's complaints of back pain in 1978 and 1981.  Specifically, the VA examiner noted that there were no objective records to support evaluation and treatment of back problems until 1984.  Contrary to the observations of the examiner, the record contains medical documentation that the Veteran complained of back problems prior to 1984.  Specifically, a notation dated 1978 indicates that the Veteran complained of "back pain."  Another notation in August 1981 indicates that the Veteran "hurt [his back] at work lifting [a] case."  Due to this oversight, the December 2008 VA examination is inadequate as it did not comply with the dictates of the Board's October 2008 remand.  As such, a remand is necessary and the Veteran should be scheduled for a new VA examination to ensure that the examiner considers the full history of the Veteran's low back problems.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA orthopedic examination to determine whether the Veteran's current low back disorder is related to his service.  Specifically, the examiner should give an opinion as to whether the Veteran's current low back disorder was caused by the March 1975 in-service injury to his back.  The claims folder must be made available to the examiner for review and such review should be noted on the examination report.  

It would be helpful if the examiner used the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The opinion must be supported by the information from which the examiner relies and should adequately summarize the relevant history and clinical findings, and provide explanations as to all medical conclusions rendered.  

The examiner is asked to review all evidence of the Veteran's back pain both during and after service, which includes but is not limited to the evidence between 1976 and 1984.  This specifically includes the March 1975 and June 1975 service treatment records showing complaints of low back pain, August 1976 separation examination showing a normal spine, August 1976 "Report of Medical History" where the Veteran denied recurrent back pain, September 1977 pre-employment physical showing a normal radiograph of the spine, complaints of low back pain dated in September 1978, post-service employment records showing injuries to the back in August 1981, March 1984, May 1989, and February 1991, and private treatment records dated from May 1984 to September 2004 showing treatment for a low back disorder.  Thereafter, the examiner is asked to comment on the Veteran's continued complaints of back pain as evidenced in 1978, before his first reported on-the-job injury.  

2. After the above development has been completed, the RO should readjudicate the claim for entitlement to service connection for degenerative disc disease of the lumbar spine.  If the benefit on appeal remains denied, an additional supplemental statement of the case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

